Citation Nr: 0301174	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  02-03 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension.  

[The Board will later issue a separate decision on the 
issues of entitlement to service connection for 
osteoarthritis of the lumbosacral spine and entitlement to 
service connection for discogenic disease of the 
lumbosacral spine.]  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1952 to May 1974.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 RO rating decision 
which, in pertinent part, denied service connection for 
hypertension, osteoarthritis of the lumbosacral spine, and 
for discogenic disease of the lumbosacral spine.  

The present Board decision only addresses the issue of 
service connection for hypertension.  The Board is 
undertaking additional development as to the issues of 
service connection for osteoarthritis of the lumbosacral 
spine and for discogenic disease of the lumbosacral spine, 
pursuant to the authority granted by 38 C.F.R. § 19.9.  
When such development is completed, the Board will prepare 
a separate decision addressing such issues.  


FINDING OF FACT

The veteran's hypertension began during service.  


CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. 
§§ 1101, 1131 (West 1991); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from July 
1952 to May 1974.  His service medical records indicate 
that at the time of his pre-enlistment examination in 
January 1952, he was noted to have a blood pressure 
reading of 144/88.  The July 1952 enlistment examination 
report included a blood pressure reading of 146/88.  A 
July 1954 examination report noted a blood pressure 
reading of 126/70.  Subsequent service medical records 
include a number of elevated blood pressure readings.  A 
December 1965 entry noted that the veteran was seen with a 
history of several short-lived episodes of passing out 
associated with nausea in the past year.  He reported that 
he did not actually lose consciousness, but that he had a 
feeling that such would happen.  The blood pressure 
readings, at that time, were 140/98, 140/96, 124/88, 
142/100, 142/104, 140/94.  The impressions included rule 
out orthostatic hypotension.  An April 1971 treatment 
entry related a blood pressure reading of 138/90 and a 
January 1972 examination report showed a blood pressure 
reading of 130/98.  A March 1972 treatment entry noted 
that the veteran was seen with complaints of vertigo since 
the day before.  The blood pressure reading was 134/102 
and the impression was labyrinthitis.  On a medical 
history form at that time of the January 1974 separation 
examination, the veteran checked that he had high or low 
blood pressure.  The reviewing examiner noted that the 
veteran had been diagnosed with orthostatic hypotension.  
The reviewing examiner also noted that the veteran had an 
episode of high blood pressure which occurred at the time 
of the last physical examination in June 1972 which was 
not significant.  The objective January 1974 separation 
examination report noted a blood pressure reading of 
136/80.  There was also a notation that the veteran's 
heart and vascular system were normal.  

VA treatment records dated from February 1998 to August 
2000 show that the veteran was treated for several 
disorders including hypertension.  A February 1998 
treatment entry noted blood pressure readings of 168/100 
and 170/100 and related diagnoses which included high 
blood pressure.  A December 1998 entry noted blood 
pressure readings of 140/90 and 150/90.  The assessment 
also included high blood pressure.  A November 1999 
treatment entry noted that the veteran had arterial 
hypertension and related an assessment which included 
controlled blood pressure.  February 2000 and April 2000 
entries relate similar assessments.  

The veteran underwent a VA diabetes mellitus examination 
in October 2000.  It was noted that he had a history which 
included arterial hypertension.  The diagnosis was 
diabetes mellitus type II with peripheral neuropathy.  The 
examiner remarked that the veteran's arterial hypertension 
was not secondary to diabetes mellitus.  

The veteran underwent a VA hypertension examination in 
April 2001.  The veteran reported a longstanding history 
of hypertension of about twenty-five years.  Reportedly, 
hypertension was diagnosed at a VA medical center and that 
the date of diagnosis was 1974.  The veteran was currently 
taking antihypertensive medication.  The examiner reported 
blood pressure readings of 130/88, 140/90, and 140/85.  
The diagnoses were hypertensive and atherosclerotic heart 
disease and old inferior wall myocardial infarction.  

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of 
the evidence necessary to substantiate his claim for 
service connection for hypertension.  Identified relevant 
medical records have been obtained, and a VA examination 
has been provided.  The Board finds that the notice and 
duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to 
a disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The veteran served on active duty from 1952 to 1974.  His 
service medical records indicate that he had a number of 
elevated blood pressure readings during service including 
readings of above 140 systolic and above 90 diastolic, as 
well as some instances of above 100 diastolic.  
Hypertension (i.e., persistent elevated blood pressure) 
was suspected, even if not clearly diagnosed.  

Post-service medical records which are dated from 1998 to 
2000 show treatment for high blood pressure.  Further, a 
2001 VA hypertension examination noted that the veteran 
reported a longstanding history of hypertension of about 
twenty-five years, with the condition reportedly being 
diagnosed in 1974.  The current diagnoses included 
hypertensive, and the veteran was on medication for the 
disorder.

While medical authorities have suggested various 
thresholds for high blood pressure, one common one is a 
systolic reading of 140 and a diastolic reading of 90.  
See Dorland's Illustrated Medical Dictionary 635 (26th ed. 
1981).  Even if chronic hypertension may not have been 
clearly shown during service, numerous elevated blood 
pressure readings were shown.  There is no evidence of 
hypertension to a compensable degree within the year 
following service, as required for presumption of service 
connection.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Nonetheless, service connection 
is still possible for a condition first diagnosed after 
service, when all the evidence, including that pertinent 
to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

By one view of the evidence, the veteran's elevated blood 
pressure readings during service, even if intermittent or 
labile, signified the beginning of hypertension, which 
maturating into chronic essential hypertension.  With 
application of the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that such was the case.  The 
Board finds that the veteran's hypertension began during 
service.  The condition was incurred in service and 
service connection is warranted.  


ORDER

Service connection for hypertension is granted.  

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

